Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 06, 2021 have been entered.  Claim 11 has been cancelled.  Claims 2 & 9 were both previously withdrawn in response to the Requirement For Restriction entered on June 14, 2019.  Claims 1-10 & 12-15 and new Claim 16 remain pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Zinniel on April 7, 2021.
The application has been amended as follows: 
Claim 1 - Lines 18-19:  Replace “the controller” with --the internal controller--;
Claim 1 - Line 16:  Replace “motor, at preset parameters” with --motor at at least one preset parameter--;
Claim 4 - Lines 2-3:  Replace “a aspirating” with --an aspirating --;
Claim 7 - Line 10:  Replace “the stepping” with --a stepping--;
Claim 7 - Line 21:  Replace “operating of the stepping motor” with --operating the stepping motor--;
Claim 7 - Line 23:  Replace “motor, at preset parameters” with --motor at preset parameters--;
Claim 7 - Line 24:  Replace “the controller” with --the internal controller--;
Claim 7 - Line 24:  Replace “the power supply” with --a power supply--;
Claim 8 - Line 2:  Replace “pump and/or about” with --pump, about--;
Claim 12 - Line 2:  Add --the-- between “preloading” & “preset”;
Claims 2 & 9 are rejoined by examiner’s amendment.
Claims 1 & 7 have been amended to be allowable. The restriction requirement entered, as set forth in the Office action mailed on June 14, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-10 & 12-16 are allowed.
Claim 1 has been amended to specify that a driving speed of the stepping motor is modulated by disrupting a power supply to the internal controller from the common line and transmitting a new operating signal corresponding to different preset parameters.  
Claim 7 has been amended to specify that the method of controlling the diaphragm pump includes modulating a driving speed by disrupting a power supply to the controller from the power supply line and transmitting a new operating signal corresponding to different preset parameters.
It is the examiner’s position that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious having a pump assembly that modulates the driving speed of a diaphragm pump by disrupting the power being supplied to the controller.
The closest prior art was Fujimoto who in Paragraph 75 describes how the external control unit (73) is sending an operating signal to the controller (89; the power source of the motor).  So in Fujimoto, the step would be disrupting a control signal, not the power supply.  To have Fujimoto read on the claimed invention, one would need to either have the “control unit” (73) modified to send power to the “power source” (89) of the motor OR modify the circuitry such that the “power source” (89) was feeding power to the “control unit” (73).
The examiner could not find any teaching to show this would have been obvious to one having ordinary skill in the art without using hindsight reconstruction.  Furthermore, the references just describe changing the operating signals.  The examiner could also not find any teaching that having the power supply disrupted was an inherent step when modulating the driving speed of a 
For these reasons, it is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious having a pump with such a method step.  No prior art was found that described how the power supply to the controller is intentionally disrupted to adjust the driving speed of the pump & transmitting a new operating signal.  

Response to Arguments
The arguments entered on April 6, 2021 have been fully considered.  The applicant has incorporated the previously identified allowable subject matter into the independent claims and the examiner agrees this would put the application into condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746                                                                                                                                                                                                        
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746